Citation Nr: 1123908	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-01 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of stress fracture of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant or Claimant, had active service from February 1974 to March 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased disability rating in excess of 10 percent for stress fracture of the right knee.  The Veteran disagreed and perfected this appeal.  


FINDING OF FACT

At no time during the rating period on appeal did the Veteran's right knee stress fracture manifest with ankylosis of the knee; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; limitation of flexion to 30 degrees or less; limitation of extension to 15 degrees or less; a combination of limitation of flexion to 45 degrees or less and limitation of extension to 10 degrees or less; or objectively demonstrate slight recurrent subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for residuals of a stress fracture of the right knee have not been met or approximated at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

The record shows that a VCAA letter dated in April 2009 provided the Veteran such notice.  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim.  Further, the April 2009 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records, a VA examination report, and lay evidence.  The Veteran did not notify VA of any private treatment records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA joint examination in May 2009 to address the level of disability of his right knee stress fracture.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings therefore, the Board finds the examination to have been sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Increased Rating Analysis for the Right Knee

The present appeal involves the Veteran's claim that the severity of the residuals of a right knee stress fracture warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's service-connected residuals of right knee stress fracture have been rated as 10 percent disabling by the RO under the provisions of Diagnostic Codes 5010-5260, for traumatic arthritis and limitation of motion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 5010, traumatic arthritis should be rated under Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The applicable Diagnostic Codes regarding limitation of motion of the knee are as follows.  Under Diagnostic Code 5256, ankylosis of the knee is rated at 60 percent when extremely unfavorable, in flexion at an angle of 45 degrees or more, at 50 percent when in flexion between 40 and 45 degrees, at 40 percent when in flexion between 10 and 20 degrees, and at 30 percent when favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5260, the limitation of flexion of the leg to 15 degrees warrants a 30 percent rating, to 30 degrees warrants a 20 percent rating, to 45 degrees warrants a 10 percent rating, and to 60 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the limitation of extension of the leg to 45 degrees warrants a 50 percent rating, to 30 degrees warrants a 40 percent rating, to 20 degrees warrants a 30 percent rating, to 15 degrees warrants a 20 percent rating, to 10 degrees warrants a 10 percent rating, and to 5 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran contends that his right knee disability is now worse, and has caused him to fail a physical examination for employment.  He reported that he had been prescribed a cane for ambulation and that his medications had been increased.

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against an increased rating in excess of 10 percent for right knee stress fracture for any period of increased rating claim.  At no point during the rating period on appeal did the Veteran's right knee stress fracture disability manifest or more nearly approximate ankylosis (for a 30 percent rating under Diagnostic Code 5256); dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint (for a 20 percent rating under Diagnostic Code 5258); limitation of flexion to 30 degrees (for a 20 percent rating under Diagnostic Code 5260); limitation of extension to 15 degrees (for a 20 percent rating under Diagnostic Code 5261); a combination of limitation of flexion to 45 degrees or less and limitation of extension to 10 degrees or less (for separate 10 percent ratings for both flexion and extension under Diagnostic Codes 5260 and 5261); or slight, recurrent lateral instability (for a separate 10 percent rating under Diagnostic Code 5257).  

The evidence is silent regarding any ankylosis or any current dislocated semilunar cartilage.  The May 2009 fee-based VAX report noted the Veteran did not complain about "locking" or recurrent subluxation.  While he reported swelling of the knee, the examiner did not find edema.  As such, the Board finds that the Veteran is not entitled to a separate disability rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran's complaints of giving way and instability are addressed below.

Regarding rating the service-connected right knee stress fracture disability  under the limitation of motion provisions, the Board finds that the right knee at no point was limited to 30 degrees or less flexion to warrant an increased rating to 20 percent for limitation of flexion; or 15 degrees extension to warrant an increased rating to 20 percent for limitation of extension; or a combination of limitation of flexion to 45 degrees or less and limitation of extension to 10 degrees or less to warrant separate ratings of 10 percent for limitation of extension and limitation of flexion.  In the May 2009 VA examination, the right knee's flexion was measured to 110 degrees and extension was to 0 degrees at the initial range of motion testing, though after three repetitions the flexion was measured to 90 degrees.  Those measurements are well within the criteria for the current rating of 10 percent for limitation of flexion.  

The Board notes the effects of pain on the Veteran's functional abilities, but finds that these are appropriately compensated under the 10 percent rating for arthritis, and have not been shown to limit motion or function to warrant a higher disability rating under any applicable diagnostic code based on ranges of motion.  See March 2009 VA Primary Care Note.  The x-ray study taken as part of the May 2009 VA examination found the degenerative joint disease to be mild and the Veteran described the knee pain as about-the-same in the few VA treatment reports of record in which the right knee is referenced.  The VA examiner noted right knee pain upon testing.  While for the May 2009 VA examiner, and the Board observes that, for that examiner alone, the Veteran had a slow gait, favoring the right leg, when he was observed by VA clinicians for other evaluations, his gait was described as normal.  See March 31, 2009, Primary Care Note; September 2009, Primary Care Note.  Even considering the effect of pain on the Veteran's limitation of motion of the right knee, the right knee stress fracture disorder does not rise to a level warranting a higher disability rating for limitation of motion for any period.

The Board has considered whether a separate disability rating is warranted for instability of the Veteran's right knee.  See VACOPGCPREC 23-97 (separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257).  Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderation recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

After a review of all the evidence, the Board finds that the Veteran does not have slight recurrent subluxation and instability of the right knee sufficient to warrant a separate rating of 10 percent for instability (Diagnostic Code 5257) for the entire rating period on appeal, or any part of that appeal period.  The May 2009 VA examiner found no instability.  In October 2009, the Veteran sought VA treatment for his right knee, reporting that it had given out on him that week.  He attributed the fall to uncontrolled pain and his knee problems.  The plan was to obtain a cane for him.  See October 2009, note by registered nurse.  Upon objective examination in May 2009, the VA clinician noted discomfort during laxity testing and that both knees had mild effusion; however, the clinician did not reach a finding of instability.  

The Board observes another difference between the Veteran's subjective complaints when he is focused on his service-connected right knee as opposed to other evaluations.  While he sought treatment for the fall which he attributed to his right knee in October 2009, the record contains a September 2009 VA primary care evaluation dated within two weeks of that October 2009 report.  When the Veteran presented himself for the September 2009 VA primary care evaluation, the clinician noted he was without complaints, his overall pain was a 2 out of 10, and the clinician noted no joint aches, stiffness, or weakness.  The Board cannot reconcile the difference in these reports in the Veteran's favor to find that he has instability; instead, the Board finds that, in the context of the Veteran's inconsistent reporting of symptoms of instability of the right knee, the specific, objective findings upon examination that did not reveal right knee instability are of more probative value.

Finally, the Veteran submitted a private pre-employment physical examination, dated in January 2009, as part of his claim in support of his statement that his right knee disability had caused him to not get a job he wanted, so that he was unemployed in March 2009.  In his December 2009 statement on his substantive appeal, the Veteran stated his belief that his right knee disability was affecting his ability to gain employment.   

The weight of the evidence demonstrates that the reasons the Veteran failed to obtain a job, and the reasons for his failing a physical examination for employment, were not due to the right knee disability.  The January 2009 physical assessment indicated that the job offer had been for a position in maintenance, that required the ability to do heavy lifting, in the range of 51 to 100 pounds.  Initially his heart rate was determined.  The Veteran failed the very first test, called the progressive isoinertial lifting evaluation.  The test results make no mention of the Veteran's right knee or any joint, but refer instead to his heart rate.  The test was stopped when his heart rate reached 131 with a lift of 83 pounds.  The reason given was "aerobic," which was defined on the form as the patient exceeding 80 percent of maximum predicted heart rate.  

After already failing this test, also in January 2009 the Veteran was then tested for crouching/squatting reach, but the tester noted he could not perform because it was too painful after 40 seconds.  No other test was conducted and the Veteran was considered to have not passed the pre-placement evaluation.  The Veteran is service connected for his right knee residuals of stress fracture, and that disability is rated as 10 percent disabling; therefore, it is in keeping with the rating that there be some impact on his employment activities and difficulty squatting was noted on the May 2009 VA examination, and right knee pain has been recognized by the assignment of a 10 percent disability rating.  The Board finds that the Veteran failed this physical ability evaluation because his heart rate became too high during the lifting test.  Later dated VA treatment records report that in early March 2009, not two months after this failed physical evaluation, the Veteran had a heart attack, a NSTEMI.  His medical history, in March 2009, included right and left inguinal hernias, one as recent as 2008, deep vein thrombosis, an umbilical hernia, colon polyps, degenerative arthritis of the right knee (service-connected), gout NOS, benign essential hypertension, obesity, tobacco use disorder, and cholecystectomy.  The Board finds that the Veteran's March 2009 statement that because of his service-connected right knee disability he failed the January 2009 employment physical evaluation, rendering him unemployed, to not be supported by the objective record, to lack credibility, and to be of no probative value.   

Based on all the evidence of record, the Board finds that the criteria for a disability rating in excess of 10 percent for right knee stress fracture disability have not been met at any time during the period on appeal.  The Board also finds that the criteria for a separate disability rating based on evidence of instability of the right knee due to the stress fracture disability not to have been met for the entire period.  

The Board has considered whether an extraschedular evaluation would have been warranted for the right knee stress fracture disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must 

determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right knee limitation of flexion rated as part of the arthritis directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of knee flexion (Diagnostic Code 5260), which also incorporates various orthopedic factors that limit motion or function of the knee.  The complaints of pain were also considered within that rating.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Other diagnostic codes that were considered and applied in this Veteran's case provide for ratings based on limitation of knee extension, combinations of knee flexion and extension, pain, locking, effusion, and, although not shown by the evidence, instability.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's right knee disability, and no referral for an extraschedular rating is required.  

Finally, the Veteran has indicated that he was unemployed in March 2009 and he attributed that status to his service-connected right knee disability; however, in January 2010 the RO sent him a letter asking whether he wanted to submit a claim for individual unemployability.  The Veteran did not respond.  As there is no other information in the claims file as to his employment status, and his March 2009 

statement that he failed the employment physical evaluation because of his right knee disability has already been found to be contradicted by the objective record, the matter of entitlement to a total disability rating based on individual unemployability has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability rating in excess of 10 percent for residuals of right knee stress fracture is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


